Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20, filed December 31, 2020, are examined on the merits.
On page 6, Applicant argues claim 1 recites “deciding if a subsequent search query has changed the context.” The examiner looks to R as teaching this feature, citing page 5, paragraph [0035], The examiner points out the description in R as “e.g., it is determined whether there is change in context information.” The section describes a user traveling to a different locations where the context is changed; however, there is no teaching or suggestion as to a subsequent search query being performed as recited by claim 1.  Applicant argues the feature “providing the relevant data if the context has not changed” is based on the feature “deciding if a subsequent search query has changed the context,” where the examiner looks again to page 5, paragraph [0035] of R. The context in R is based on a location change, not on a subsequent search query.  Applicant’s argument is not persuasive because R discloses the communication device 102 can send the context information update relevant to the persistent search query after every predefined time interval. The context information update can indicate a current context of the communication device 102 which is relevant to the persistent search query. For one embodiment, the context information update can indicate a current context of the communication network 100 relevant to the persistent search query, and/or the user of the communication device 102 relevant to the persistent search query (page 3, [0021]).  The disclosure reasonably anticipates the argued limitation because the disclosure of “the communication device 102 can send the context information update relevant to the persistent search query after every predefined time interval” suggests that a subsequent is performed after every predefined time interval having received the context information update relevant by the persistent search query . 

On page 7, Applicant agues Park does not make up for the deficiencies of R which is not persuasive as discussed above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 4, 8, 10, 14, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over R. et al. (R hereafter, US 2009/0164433 A1) in view of Park et al. (Park hereafter, US 2017/0329820 A1).
Claim 1, R discloses a computer-implementable method for voice based searching comprising:
determining a context of a search query of the searching (page 4, [0032], e.g.  The set of result delivery parameters can be based on the context of the communication network 100, the communication device 102, and/or a user of the communication device 102);
searching for relevant data as to the search query (page 4, [0032], e.g. the search criteria used for persistent search can be "Songs of Bryan Adams". The set of result delivery parameters can be based on the context of the communication network 100, the communication device 102, and/or a user of the communication device 102);
deciding if a subsequent search query has changed the context (page 4, [0035], e.g. it is determined whether there is a change in context information);
providing the relevant data if the context has not changed (page 4, [0035], e.g. When there is no change in the context information, then at step 408 it is checked whether a predefined time interval has elapsed. If the predefined time interval has not elapsed, then the method flow goes back to step 406. However, if at step 408 the predefined time interval has elapsed, then step 410 is executed); and

However, R does not explicitly disclose voice base searching.  Park discloses a voice user query (Abstract).  Park discloses product recommendation based on implicit commercial intention in the user text from voice query may help improving the recommendation accuracy and efficiency (page 1, [0002]).  One of ordinary skill in the art at the time of filing of the invention would have been motivated by Park to improve the search method of R to help improve the recommendation accuracy and efficiency.  Therefore, it would have been obvious to one of ordinary skill in the art to use the method of R with the voice query of Park to help improve the recommendation accuracy and efficiency.  
Claim 2, R in view of Park discloses the determining further includes user intent (Park, page 3, [0047], e.g. a user intent determination module 410).
Claim 4, R in view of Park discloses the searching for relevant data is directed to a document set related to a particular object (page 3, [0052], e.g. retrieve app pages relevant to user query with implicit intention, social media can be used to build parallel corpora 402, which contain implicit intention text and its corresponding explicit intention text).
Claim 10, R in view of Park discloses the relevant data engines originates from one or more sources (R, page 3, [0023], e.g. search universe 106 can be a set of one or more databases or servers with stored content. For example, the search universe 106 can include databases of songs, databases of images, databases of ringtones, databases of wallpapers, databases of software applications).
Claim 15, R in view of Park discloses the performing a voice search query is implemented with one or more search engines (Park, page 3, [0050], e.g. The corresponding explicit queries may be “I want engines). 
Claims 8 and 14, R in view of Park discloses a system and computer-readable storage medium (R, page 2, [0018], e.g. a computer).
Claim 3, 5, 6, 9, 11, 12, 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over R. et al. (R hereafter, US 2009/0164433 A1) in view of Park et al. (Park hereafter, US 2017/0329820 A1), as applied to claims 1, 2, 4, 8, 10, 14, and 15 above, in further view of Kraft et al. (Kraft hereafter, US 7,603,349 B1).
Claim 3, R in view of Park discloses the claimed invention except for the limitation of the determining is directed to a primary object and the subsequent search is performed for root objects of the primary object.   Kraft discloses determining is directed to a primary object and the subsequent search is performed for root objects of the primary object (column 8, lines 20-21, e.g. interfaces may be provided for classifying and ranking Web pages within a hierarchical category structure, and lines 25-43, e.g.  the context identifier includes a category for the page, with the category being assigned from a predefined hierarchical taxonomy of content categories. A page reference may be associated with multiple context identifiers, so the same page (or a link thereto) may be displayed in multiple contexts. In some embodiments, context identifiers are automatically associated with page links by the system as users perform various searches; the identifiers may also be modified and associated with links manually by a team of one or more index editors, and column 20, lines 6-19, e.g. Where many hits are to be returned, multiple interlinked results pages may be generated).  It is noted that “page links” (hyperlinks) has been interpreted as root objects and primary object as structured in a hierarchical taxonomy of content categories.  
Park discloses product recommendation based on implicit commercial intention in the user text from voice query may help improving the recommendation accuracy and efficiency (page 1, [0002]).  improve the recommendation accuracy and efficiency.  Therefore, it would have been obvious to one of ordinary skill in the art to use the method of R and Park with the context query of Kraft to help improve the recommendation accuracy and efficiency.
Claim 5, R in view of Park and Kraft discloses the subsequent search is directed to different levels of a hierarchy tree of a primary object and root objects (Kraft, column 8, lines 20-21, e.g. interfaces may be provided for classifying and ranking Web pages within a hierarchical category structure, and lines 25-43, e.g.  the context identifier includes a category for the page, with the category being assigned from a predefined hierarchical taxonomy of content categories. A page reference may be associated with multiple context identifiers, so the same page (or a link thereto) may be displayed in multiple contexts. In some embodiments, context identifiers are automatically associated with page links by the system as users perform various searches; the identifiers may also be modified and associated with links manually by a team of one or more index editors, and column 20, lines 6-19, e.g. Where many hits are to be returned, multiple interlinked results pages may be generated).
Claim 6, R in view of Park and Kraft discloses the relevant data comprise document sets that include metadata linked document (Kraft, column 11, lines 15-50, e.g. Upon receiving a query initiated through contextual search interface 304, search server 160 uses query response module 164 to execute a search based on the user's query and the context vector (and optionally any other available metadata). Query response module 164 generates and ranks a list of hits, and column 20, lines 6-19, e.g. Where many hits are to be returned, multiple interlinked results pages may be generated).
Claims 9, 11, 12, 16-19, R in view of Park and Kraft discloses a system and computer-readable storage medium (R, page 2, [0018], e.g. a computer).
Claim 7, 13, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over R. et al. (R hereafter, US 2009/0164433 A1) in view of Park et al. (Park hereafter, US 2017/0329820 A1), as applied .
Claims 7, 13, and 20, R in view of Park discloses the claimed invention except for the limitation of updating relevant data based on a history of search queries.  Agrawal discloses updating relevant data based on a history of search queries (page 9, [0111], e.g. For each query in a context in history, a record is created to save user interaction for the query in the context. For example, each record in the click logs 302 may include information such as sequence of entities detected for the query, results generated/retrieved based on the sequence of tags and the ID of the entity which the user performed an activity on (e.g., click/navigate, look for the information of the entity, or call the business)).  
Park discloses product recommendation based on implicit commercial intention in the user text from voice query may help improving the recommendation accuracy and efficiency (page 1, [0002]).  One of ordinary skill in the art at the time of filing of the invention would have been motivated by Park to improve the search method of R and Agrawal to help improve the recommendation accuracy and efficiency.  Therefore, it would have been obvious to one of ordinary skill in the art to use the method of R and Park with the context query of Agrawal to help improve the recommendation accuracy and efficiency.
CONCLUSION
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO's Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO's Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO's PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 
For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.  The USPTO's official fax number is 571-272-8300.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. Dune Ly, whose telephone number is (571) 272-0716.  The examiner can normally be reached on Monday-Friday from 8 A.M. to 4 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Neveen Abel-Jalil, can be reached on 571-270-0474.

/Cheyne D Ly/
Primary Examiner, Art Unit 2152